UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA


    DEREK N. JARVIS,

                 Plaintiff,

          v.
                                                           No. 21-cv-1523 (DLF)
    KILOLO KIJAKAZI, Acting Commissioner,
    Social Security Administration, et al.,

                 Defendants.


                                  MEMORANDUM OPINION

         Derek Jarvis, proceeding pro se, brings claims against the United States of America, the

Social Security Administration (the Agency), and Acting Commissioner Kilolo Kijakazi 1 for

violations of the Civil Rights Act, human rights, and the Constitution. Before the Court is the

government’s Motion to Dismiss. For the reasons stated below, the Court will grant the motion

under Federal Rule of Civil Procedure 12(b)(1) for lack of subject matter jurisdiction.

I.       BACKGROUND

         Jarvis is a sixty-one-year-old resident of Maryland who has been unable to work since 2007

due to multiple disabilities. Compl. ¶¶ 1, 5, 15, Dkt. 1; Pl.’s Opp’n at 13, Dkt. 11; Jarvis Decl.

¶¶ 2, 13, Dkt. 11-1. 2 The Agency has denied Jarvis’s disability claims since 2007. Pl.’s Opp’n at

13. Jarvis filed this action on June 3, 2021, alleging a pattern of bad faith, fraud, negligence, and

racially predetermined benefit awards by the Agency. See generally Compl. As support, Jarvis



1
 Per Federal Rule of Civil Procedure 25(d), Kilolo Kijakazi has been automatically substituted for
her predecessor.
2
 Because Jarvis proceeds pro se, the Court will consider facts alleged in all of Jarvis’s filings. See
Brown v. Whole Foods Mkt. Grp., 789 F.3d 146, 152 (D.C. Cir. 2015).
cites other claimants, including Jarvis’s brother, who have the same disabilities yet receive

benefits, Compl. ¶ 1, a Sixty Minutes segment that found Caucasian claimants receive disabilities

despite not having a disability, id. ¶¶ 2, 7, 38, and Agency employees who informed Jarvis that the

decisions by the Agency’s Administrative Law Judges are predetermined before the hearing,

id. ¶¶ 11, 36. He brings claims under the Fourth, Fifth, and Fourteenth Amendments to the United

States Constitution, the Civil Rights Act, 42 U.S.C. §§ 1981–83, 1985–86, and other unnamed

“Human Rights Violations by Social Security Administration,” Compl. at 12, which the Court will

construe as a claim under the District of Columbia Human Rights Act (DCHRA), D.C. Code §§ 2–

1401.01, et seq.

       Despite claims that appear to attack the legitimacy of the Agency’s disability

determination, Jarvis explicitly states this case is not an appeal of the Agency’s determination of

benefits. Pl.’s Opp’n at 13 (“[T]his is a complaint for violations of the constitution under federal

statutes listed in complaint, not a disability complaint.”). 3 Furthermore, while Jarvis’s pleadings

reference a FOIA request for Agency data he planned to use to corroborate his claims, see Compl.

at 12; Pl.’s Opp’n at 7, 13; Jarvis Decl. ¶¶ 4, 16, that FOIA request was already resolved in a

different case and is not at issue before this Court. See Jarvis v. Comm’r, Soc. Sec. Admin., No.

18-5170, 2018 WL 6722401, at *1 (D.C. Cir. Dec. 18, 2018) (affirming summary judgment for

the Agency in Jarvis’s FOIA case). Before the Court is only the claim that the United States,




3
  After briefing was complete, Jarvis submitted “newly discovered evidence” from an employee
with Maryland Disability Determination Services, who purportedly told him that the D.C. Social
Security Administration Office lacked jurisdiction to adjudicate Jarvis’s claims because he is a
Maryland resident. Pl.’s Suppl. Opp’n, Dkt. 15. To the extent that Jarvis now seeks to challenge
the Agency’s determination, despite his earlier representation that he does not, his claim fails
because he has already exhausted his appeals for that claim. See Pl.’s Opp’n Ex. 2, Dkt. 11-2
(Agency denial of Jarvis’s request for review of Administrative Judge’s denial); Jarvis v. Berryhill,
697 Fed. App’x 251 (4th Cir. 2017) (affirming district court’s order upholding that denial).


                                                 2
Agency, and Commissioner engage in systematic civil rights, human rights, and constitutional

violations.

       On September 25, 2022, the government filed a motion to dismiss under Rule 12(b)(1) on,

among other things, sovereign immunity grounds. Def.’s Mot. to Dismiss, Dkt. 9.

II.    LEGAL STANDARDS

       Federal Rule of Civil Procedure 12(b)(1) allows a defendant to move to dismiss an action

for lack of subject-matter jurisdiction. Fed. R. Civ. P. 12(b)(1). Federal law empowers federal

district courts to hear only certain kinds of cases, and it is “presumed that a cause lies outside this

limited jurisdiction.” Kokkonen v. Guardian Life Ins. Co. of Am., 511 U.S. 375, 377 (1994). When

deciding a motion under Rule 12(b)(1), the court must “assume the truth of all material factual

allegations in the complaint and construe the complaint liberally, granting plaintiff the benefit of

all inferences that can be derived from the facts alleged, and upon such facts determine [the]

jurisdictional questions.” Am. Nat. Ins. Co. v. FDIC, 642 F.3d 1137, 1139 (D.C. Cir. 2011)

(internal quotation marks omitted). The court may consider documents outside the pleadings to

evaluate whether it has jurisdiction. See Jerome Stevens Pharm., Inc. v. FDA, 402 F.3d 1249, 1253

(D.C. Cir. 2005). A court that lacks jurisdiction must dismiss the action. See Fed. R. Civ. P.

12(b)(1), 12(h)(3).

III.   ANALYSIS

       Sovereign immunity bars suits against the United States, its agencies, and its employees

sued in their official capacities, absent a waiver. FDIC v. Meyer, 510 U.S. 471, 475 (1994). Such

a waiver “cannot be implied but must be unequivocally expressed.” United States v. Mitchell, 445

U.S. 535, 538 (1980) (citing United States v. King, 395 U.S. 1, 4 (1969)). Sovereign immunity is

“jurisdictional in nature.” Meyer, 510 U.S. at 475. Because Jarvis’s claims against the United




                                                  3
States, the Agency, and its Commissioner are barred by sovereign immunity, the Court will dismiss

them for lack of subject-matter jurisdiction.

        First, Jarvis brings several claims against the federal government defendants under the

Civil Rights Act, 42 U.S.C. §§ 1981, 1982, 1983, 1985, and 1986. But the Civil Rights Act only

applies to states; “[t]hese statutes, by their terms, do not apply to actions against the United States.”

Hohri v. United States, 782 F.2d 227, 245 n.43 (D.C. Cir. 1986), vacated on other grounds, 482

U.S. 64 (1987); see also Benoit v. U.S. Dep’t of Agric., 608 F.3d 17, 20 (D.C. Cir. 2010); Settles

v. U.S. Parole Comm’n, 429 F.3d 1098, 1104 (D.C. Cir. 2005); United States v. Timmons, 672

F.2d 1373, 1380 (11th Cir. 1982). Accordingly, they cannot constitute a waiver of the United

States’ sovereign immunity.

        Second, Jarvis’s human rights claims fail for the same reason. To the extent these claims

are brought under the DCHRA, see D.C. Code §§ 2–1401.01, et seq., that statute cannot waive

federal sovereign immunity because it “was enacted by the D.C. City Council, and not the United

States Congress.” Jordan v. Evans, 404 F. Supp. 2d 28, 31 (D.D.C. 2005). Jarvis has pointed to

no other statute waiving federal sovereign immunity for general human rights claims, and the Court

is not aware of one.

        Third, the Court likewise has no jurisdiction over Jarvis’s constitutional claims. “[S]uits

for damages against the United States under . . . the Constitution are barred by sovereign

immunity.” Benoit, 608 F.3d at 20 (citing Clark v. Library of Cong., 750 F.2d 89, 103–05 (D.C.

Cir. 1984)). The same applies to damages claims against the Agency and the Commissioner in her

official capacity. Id.; Meyer, 510 U.S. at 476. Jarvis’s invocation of the Federal Tort Claims Act

does not change this conclusion: that statute waives sovereign immunity for certain common law

torts, but not constitutional violations. Meyer, 510 U.S. at 478 (“[T]he United States simply has




                                                   4
not rendered itself liable under [the FTCA] for constitutional tort claims.”). Furthermore, to the

extent Jarvis’s claims seek equitable relief, see Compl. ¶ 4; Pl.’s Opp’n at 6, they still fail: an

injunction seeking reimbursement of allegedly wrongfully withheld benefits is likewise barred by

sovereign immunity. Edelman v. Jordan, 415 U.S. 651, 678 (1974). Each of the cases Jarvis cites

in opposition, see Pl.’s Opp’n at 2, 9–10, are inapposite the question of federal sovereign immunity.

See, e.g., Malley v. Briggs, 475 U.S. 335, 337 (1986) (discussing qualified and absolute immunity);

Harlow v. Fitzgerald, 457 U.S. 800, 805–07, 818 (1982) (discussing qualified immunity); Murphy

v. Smith, 844 F.3d 653, 658–59 (7th Cir. 2016) (discussing “Illinois’s sovereign immunity rule”).

       No other liberal construction of Jarvis’s claims would save them. For instance, although

monetary damages suits may proceed in limited circumstances against federal officials in their

personal capacities, see Bivens v. Six Unknown Fed. Narcotics Agents, 403 U.S. 388 (1971), a

Bivens remedy is not available here because of the “elaborate remedial scheme devised by

Congress” for “the improper denial of Social Security disability benefits.” Schweiker v. Chilicky,

487 U.S. 412, 414 (1988). And while an injunction seeking prospective relief may not be barred

by sovereign immunity, see Ex Parte Young, 209 U.S. 123, 159–60 (1908), Jarvis would not have

standing to bring such a claim. He has not alleged in his complaint or briefs that he is “immediately

in danger of sustaining some direct injury as the result of the challenged official conduct” that is

“both real and immediate, not conjectural or hypothetical.” City of Los Angeles v. Lyons, 461 U.S.

95, 101–02 (1983) (internal quotation marks omitted); see also O’Shea v. Littleton, 414 U.S. 488,

495–96 (1974) (plaintiffs must show likelihood of future discrimination to have standing for

prospective injunction).




                                                 5
                                      CONCLUSION

       For the foregoing reasons, the Agency’s motion to dismiss is granted. A separate order

consistent with this decision accompanies this memorandum opinion.




                                                         ________________________
                                                         DABNEY L. FRIEDRICH
September 26, 2022                                       United States District Judge




                                             6